per curiam:
Mediante Memorando de 12 de julio de 1994, *460el Ledo. Govén D. Martínez Suris, Director de la Oficina de Inspección de Notarías, nos informó que el abogado-notario Jaime Castrillón Ramírez no había rendido los índices no-tariales, que requiere la Ley Notarial de Puerto Rico, Ley Núm. 75 de 2 de julio de 1987 (4 L.P.R.A. see. 2001 et seq.), desde marzo de 1992 hasta entonces, por un período de dos años y cuatro meses; ello a pesar del requerimiento espe-cífico de dicha Oficina a esos efectos. Ya antes, durante los meses de enero y febrero de 1992, había incurrido en tar-danzas en someter los índices notariales, que había justifi-cado por razones de salud.
En vista a lo antes mencionado, el 23 de septiembre de 1994 emitimos la Resolución siguiente:
Vista la comunicación del Director de Inspección de Notarías, se le ordena al Lie. Jaime Castrillón Ramírez que dentro de quince (15) días contados a partir de la notificación de esta resolución, rinda sus índices notariales e indique las razones para su incumplimiento. ... Se le apercibe al Lie. Castrillón Ra-mírez que de no cumplir con esta Resolución podrá ser disciplinado.
Dicha resolución le fue notificada efectivamente al abo-gado Castrillón Ramírez por correo certificado con acuse de recibo. El referido abogado contestó nuestro requerimiento, presentando los índices notariales en cuestión y expre-sando su gran pesar de que, por problemas familiares y de salud, no había podido cumplir antes con sus deberes como notario, y aceptando su responsabilidad por tan seria vio-lación a las normas profesionales.
} — 4
La obligación de los notarios de rendir índices notariales es de estricto cumplimiento. El notario que incumpla con su obligación de rendir índices notariales incurre en con-ducta ilegal que acarrea la imposición de sanciones *461disciplinarias. In re Gómez Rijos, 129 D.P.R. 811 (1992); In re Cruz Ramos, 127 D.P.R. 1005 (1991); In re Nogueras Cartagena, 127 D.P.R. 574 (1990); In re Serrano Casanova, 124 D.P.R. 800 (1989); In re Bonilla Martinez, 120 D.P.R. 682 (1988); In re Hernández Ramírez, 120 D.P.R. 366 (1988); In re Colón de Zengotita, 116 D.P.R. 303 (1985).
Desde nuestro per curiam en In re Colón de Zengotita, supra, advertimos expresa y enfáticamente a la profesión que habríamos de ser rigurosos en la aplicación de sancio-nes disciplinarias por el incumplimiento de los deberes notariales. Sin embargo, vistas las razones formuladas por el licenciado Castrillón Ramírez para explicar su incumpli-miento, y tomando en cuenta su actitud de contrición, li-mitaremos la sanción a una suspensión de la notaría por el período de seis (6) meses.

Se dictará sentencia de conformidad.

La Juez Asociada Señora Naveira de Rodón no intervino.